Case 1:20-cv-02959-CMA-MEH Document 41 Filed 05/18/21 USDC Colorado Page 1 of 2


                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                     GRAND JUNCTION DIVISION

   JESSICA MONTANEZ, individually and on behalf of                          CLASS ACTION
   all others similarly situated,
                                                                  Case No. 1:20-cv-02959-CMA-MEH
         Plaintiff,

   vs.

   FUTURE VISION BRAIN BANK, LLC d/b/a THE
   GREEN SOLUTION, a Colorado limited liability
   company,

     Defendant.
   ______________________________________/

                              NOTICE OF DISMISSAL WITH PREJUDICE

             Plaintiff, Jessica Montanez, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), does

  hereby dismiss this this action as follows:

             1.       All claims of the Plaintiff, Jessica Montanez, individually, are hereby dismissed with

  prejudice.

             2.       All claims of any unnamed member of the alleged class are hereby dismissed

  without prejudice.



  Date: May 18, 2021

  Respectfully Submitted,

  Shamis & Gentile, P.A.
  /s/ Andrew J. Shamis
  Andrew J. Shamis, Esq.
  Florida Bar No. 101754
  ashamis@shamisgentile.com
  14 NE 1st Avenue, Suite 705
  Miami, FL 33132
  Telephone: 305-479-2299
Case 1:20-cv-02959-CMA-MEH Document 41 Filed 05/18/21 USDC Colorado Page 2 of 2


  Counsel for Plaintiff and the Class




                                        CERTIFICATE OF SERVICE

            I hereby certify that on May 18, 2021, I electronically filed the foregoing document with
    the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served
    this day on all counsel identified below via transmission of Notices of Electronic Filing generated
    by CM/ECF or in some other authorized manner.

    Respectfully submitted,
                                                  SHAMIS & GENTILE, P.A.
                                                  14 NE 1st Ave., Suite 705
                                                  Miami, FL 33132
                                                  Telephone (305) 479-2299
                                                  Facsimile (786) 623-0915
                                                  Email: efilings@sflinjuryattorneys.com

                                          By:      /s/ Andrew J. Shamis
                                                   Andrew J. Shamis, Esq.
                                                   Florida Bar # 101754


                                                  Counsel for Plaintiff and the Class
